Order filed September 19, 2017.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00420-CV
                                    ____________

    JOHN HIGHTOWER, JR. AND JESSICA HIGHTOWER, Appellants

                                          V.

   DOUG AND NANCY HERMS, DEBBIE PRUITT, AMY AND LANCE
      WARMKE, AND BRAD AND IXARAH PRANSCHKE, Appellees


                    On Appeal from the 335th District Court
                          Washington County, Texas
                         Trial Court Cause No. 36193

                                      ORDER

      This is an appeal from an order signed May 19, 2017. The clerk’s record was filed
June 6, 2017. On September 19, 2017, this court granted appellants’ motion for review of
further orders pursuant to Rule 29.6 of the Texas Rules of Appellate Procedure.
Appellants have requested this court review the trial court’s amended order granting
temporary injunction and order denying a motion to dissolve temporary injunction signed
July 6, 2017.
        Our review has determined that a relevant item has been omitted from the clerk's
record. See Tex. R. App. P. 34.5(c). The record does not contain the trial court’s
amended order granting temporary injunction, order denying a motion to dissolve
temporary injunction signed July 6, 2017, and all notices of appeal filed by appellants in
the trial court.

        The Washington County District Clerk is directed to file a supplemental clerk’s
record on or before October 19, 2017, containing (1) the trial court’s amended order
granting temporary injunction, (2) order denying a motion to dissolve temporary
injunction signed July 6, 2017, and (3) all notices of appeal filed by appellants in the trial
court

        If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a
part of the case file.



                                         PER CURIAM